Exhibit 10.1
 
APPLE HOSPITALITY REIT, INC.
EXECUTIVE SEVERANCE PAY PLAN


ARTICLE I
PURPOSES
 
The Board of Directors (the “Board”) of Apple Hospitality REIT, Inc. (the
“Company”) has determined that it is in the best interests of the Company and
its shareholders to assure that the Company will have the continued services of
certain executives, in the event of the possibility or occurrence of a Change in
Control of the Company. The Board believes that this objective may be achieved
by giving key executives assurances of financial security in case of a pending
or threatened Change in Control, so that they will not be distracted by personal
risks and will continue to devote their full time and best efforts to the
performance of their duties. In order to accomplish these objectives, the Board
has caused the Company to adopt this Apple Hospitality REIT, Inc. Executive
Severance Pay Plan (the “Plan”).  The Plan provides severance or income
protection benefits to Executives who have been designated as Participants by
the Compensation Committee of the Board (the “Committee”) pursuant to the Plan.
 
ARTICLE II
CERTAIN DEFINITIONS
 
When used in this Plan, the terms specified below shall have the following
meanings:
 
2.1 “Annual Base Salary” means an amount equal to twelve times the highest
monthly base salary paid or payable, including any base salary which has been
earned but deferred, to the Executive by the Company in respect of the 12-month
period immediately preceding the month which contains the Effective Date.
 
2.2 “Annual Bonus” means an amount equal to the annual bonus paid to the
Executive by the Company during the calendar year immediately preceding the year
which contains the Effective Date; provided, that if the Effective Date occurs
during calendar year 2014, then “Annual Bonus” shall mean an amount equal to the
Executive’s target annual bonus for calendar year 2014.
 
2.3 “Cause” means (a) the Executive’s continued or deliberate neglect of his or
her duties, (b) willful misconduct by the Executive injurious to the Company,
whether monetary or otherwise, (c) the Executive’s violation of any code or
standard of ethics generally applicable to employees of the Company, (d) the
Executive’s active disloyalty to the Company, (e) the Executive’s conviction of
a felony, (f) the Executive’s habitual drunkenness or drug abuse or (g) the
Executive’s excessive absenteeism unrelated to a disability (as defined in the
Company’s long-term disability plan).
 
2.4 “Change in Control” means:
 
(a) any person, including a “group” as defined in Section 13(d) (3) of the
Securities and Exchange Act of 1934, as amended (the “Act”), becomes the owner
or beneficial owner of Company securities having 20% or more of the combined
voting power of the then outstanding Company securities that may be cast for the
election of the Company’s directors (other than as a result of an issuance of
securities initiated by the Company, or open market purchases approved by the
Board, as long as the majority of the Board approving the purchases is also the
majority at the time the purchases are made); or
 
(b) as the direct or indirect result of, or in connection with, a cash tender or
exchange offer, a merger or other business combination, a sale of assets, a
contested election, or any combination of these transactions, the persons who
were directors of the Company before such transactions cease to constitute a
majority of the Board, or any successor’s board, within two years of the last of
such transactions.
 
 
1

--------------------------------------------------------------------------------

 
 
2.5 “Code” means the Internal Revenue Code of 1986, as amended.
 
2.6 “Company” means Apple Hospitality REIT, Inc. or any successor thereto.
 
2.7 “Effective Date” means the date while this Plan is in effect on which a
Change in Control occurs. Notwithstanding anything in this Plan to the contrary,
if a Change in Control occurs and the Executive’s employment with the Company is
terminated by the Company without Cause prior to the date on which a Change in
Control occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (a) was at the request of a third party who had taken
steps reasonably calculated to effect a Change in Control, or (b) otherwise
arose in connection with or in anticipation of a Change in Control, then for all
purposes of the Plan, “Effective Date” shall be deemed to have occurred on the
date immediately prior to the Termination Date.
 
2.8 “Employment Period” means the period commencing on the Effective Date and
ending on the first anniversary of such date.
 
2.9 “Executive or Participant” means the persons holding one or more of the
officer positions with the Company listed on Appendix A, or any other person or
position designated by the Committee to be eligible to participate in this Plan.
 
2.10 “Excise Taxes” means the excise tax imposed by Section 4999 of the Code
including any interest or penalties incurred by the Executive with respect to
such excise tax.
 
2.11 “Good Reason” means any action by the Company without the Executive’s
consent that results in any of the following: (a) a reduction of the Executive’s
annual salary to an amount which is materially less than the amount of the
Executive’s Annual Base Salary; (b) a material reduction in the Executive’s
duties with the Company, provided that a change in title or position shall not
be “Good Reason” absent a material reduction in duties; or (c) a relocation of
more than 50 miles from the Executive’s workplace of 814 East Main Street,
Richmond, Virginia 23219, without the consent of the Executive.
 
An act or omission shall not constitute Good Reason under this Section 2.11
unless (a) within 30 days after the Executive knows or reasonably should know of
an event described in this section, or within 30 days after the last in a series
of such events, the Executive gives written notice to the Company indicating
that the Executive intends to terminate employment under this Section 2.11, (b)
the Executive’s termination occurs within 60 days after the Executive knows or
reasonably should know of an event described in this section, or within 60 days
after the last in a series of such events, and (c) the Company has failed to
remedy the event described in this section as the case may be, within 30 days
after receiving the Executive’s written notice. If the Company remedies the
event described in this section, within 30 days after receiving the Executive’s
written notice, the Executive may not terminate employment under this Section
2.11 on account of the event specified in the Executive’s notice.
 
2.12 “Performance Period” means each period of time designated in accordance
with any annual bonus which is based upon performance.
 
2.13 “Termination Date” means the date of termination of the Executive’s
employment with the Company as a common law employee.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE III
PLAN TERM
 
The term of the Plan shall be indefinite, provided however the Company shall
have the right to amend or terminate the Plan at any time for any reason.
Notwithstanding the preceding sentence, (i) no amendment or termination may be
made to the Plan and the Plan may not be terminated during the period beginning
on the date on which the Company enters into any agreement that would, if the
transactions contemplated in the agreement were given effect, result in a Change
in Control and ending on the earlier of (A) one year after the date on which the
Change in Control contemplated by such agreement occurs or (B) if such agreement
terminates, is cancelled or otherwise ceases to be in effect without giving rise
to a Change in Control, the date on which such agreement terminates, is
cancelled or otherwise ceases to be in effect, and (ii) no amendment or
termination shall reduce the benefits payable to an Executive who is then
currently receiving a benefit under the Plan, in either case without the consent
of the affected Participant(s). Unless otherwise specified by the Board, the
term of the Plan shall end automatically on the first anniversary of any Change
in Control that occurs while this Plan is in effect. Subject to Section 2.7, if
an Executive’s Termination Date is prior to a Change in Control, this Plan shall
terminate with respect to such Executive without further obligation to the
Executive or his legal representatives.
 
ARTICLE IV
OBLIGATIONS OF THE COMPANY UPON TERMINATION
 
4.1 If by the Company other than for Cause or by an Executive for Good Reason.
Subject to Section 4.3, if during the Employment Period, the Company shall
terminate an Executive’s employment other than for Cause, or if an Executive
shall terminate employment for Good Reason, the Company’s obligations to such
Executive shall be as follows:
 
(a) The Company shall pay to the Executive a single lump sum cash payment equal
to the sum of the following amounts:
 
(i) to the extent not previously paid, the salary and any accrued paid time off
through the date of termination;
 
(ii) an amount equal to the product of (i) the Annual Bonus multiplied by (ii) a
fraction, the numerator of which is the number of days the Executive was
employed by the Company during the calendar year in which the termination
occurs, and the denominator of which is 365;
 
(iii) an amount equal to two and one-half (2 1/2 ) times the sum of the
Executive’s Annual Base Salary and the Annual Bonus.
 
The single lump sum cash payment shall be made on or as soon as administratively
practicable after the later of the Termination Date or the date on which the
Executive has signed the release described in Section 9.4 below and any period
for revocation of such release has passed, but in any event not later than March
15th of the year immediately following the calendar year in which the
Executive’s termination of employment occurs.
 
(b) The Executive shall become fully vested in any and all stock incentive
awards granted to the Executive under any plan or otherwise which have not
become exercisable as of the date of the Change in Control and all stock options
(including options vested as of the Change in Control) shall remain exercisable
until the earlier of (i) the original expiration date or (ii) the tenth
anniversary of the original grant date. All forfeiture conditions that as of a
Change in Control are applicable to any stock option, deferred stock unit,
restricted stock or restricted share units awarded to the Executive by the
Company shall lapse immediately.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Except as provided in subsections (d) and (e), for a one year period
following the Executive’s termination of employment, the Company shall arrange
to provide the Executive and his family welfare benefits (including, without
limitation, medical, dental, health, disability, individual life and group life
insurance benefits) which are at least as favorable as those provided under the
most favorable welfare plans of the Company applicable with respect to the
Executive and his family during either the (i) 90-day period immediately
preceding the Change in Control, or (ii) the 90-day period immediately preceding
the Executive’s Termination Date. Notwithstanding the foregoing, if the
Executive obtains comparable coverage under any welfare benefits provided by
another employer, then the amount of coverage required to be provided by the
Company hereunder shall be reduced by the amount of coverage provided by such
other employer’s welfare benefit plans.
 
(d) The Executive’s rights under this Section shall be in addition to and not in
lieu of any post-termination continuation coverage or conversion rights the
Executive may have pursuant to applicable law, including, without limitation,
continuation coverage required by Section 4980B of the Code (“COBRA Continuation
Coverage”). If the Executive elects to receive COBRA Continuation Coverage, the
Company shall pay all of the required premiums for the Executive and/or the
Executive’s family for the 12 months following the Executive’s Termination Date.
 
(e) If the Executive elects to convert any group term life insurance to an
individual policy, the Company shall pay all premiums for 12 months and the
Executive shall cease to participate in the Company’s group term life insurance.
 
(f) The Company shall, at its sole expense, as incurred, pay on behalf of
Executive up to $15,000 in reasonable fees and costs charged by a nationally
recognized outplacement firm selected by the Executive to provide outplacement
service for one year after the Termination Date.
 
(g) If the Executive’s employment with the Company as a common law employee is
terminated by the Company other than for Cause or by the Executive for Good
Reason, the Company’s re-engagement of the Executive as a consultant, an advisor
or otherwise as an independent contractor to the Company shall not prohibit the
Executive from receiving the payments and benefits provided in this Section 4.1.
 
4.2 If by the Company for Cause or by the Executive other than for Good Reason.
If, during the Employment Period, the Company terminates the Executive’s
employment for Cause or if the Executive terminates employment other than for
Good Reason (including death or disability), this Plan shall terminate with
respect to such Executive without further obligation by the Company, other than
the obligation to pay to the Executive in cash the Executive’s unpaid salary
through the Termination Date, plus any accrued paid time off, in each case to
the extent not previously paid.
 
4.3 Employment by Successor or other Related Company. Except as provided
elsewhere in this Plan, an Executive shall not be entitled to any of the
benefits described in Section 4.1 if, upon or immediately after a Change in
Control, the Executive is offered a position with a title, responsibilities and
compensation reasonably comparable to the title, responsibilities and
compensation of the Executive with the Company preceding the Change in Control
by the purchaser or other successor-in-interest to the Company or a substantial
portion of its assets or business, and the Executive does not accept such
position. In the event any Executive is offered and accepts a position of the
type described in the preceding sentence with any company described in the
preceding sentence, then, for purposes of this Plan, the employment of the
Executive by the Company shall conclusively be deemed not to have been
terminated, and the company described in the preceding sentence shall thereafter
be deemed to constitute the “Company” for purposes of the interpretation and
application of Section 4.1 and Section 4.2 of this Plan.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE V
CERTAIN LIMITATIONS ON PAYMENTS BY THE COMPANY
 
Notwithstanding anything in the Plan to the contrary, if any payment (other than
those payments required under Article VI) which an Executive has the right to
receive from the Company or any affiliated entity or any payment or benefits
under any plan maintained by the Company or any affiliated entity would
otherwise constitute an “excess parachute payment” (as defined in Code section
280G), to the extent the Executive would be entitled to a smaller net after
Excise Tax benefit hereunder as a result of the payment of such “excess
parachute payments,” payments due hereunder must be reduced (but not below zero)
to the largest amount that will result in no portion of any such payment being
subject to an Excise Tax. The determination of any reduction pursuant to this
subsection must be made by the Company in good faith, before any such payments
are due and payable to a Participant.
 
ARTICLE VI
EXPENSES AND INTEREST
 
6.1 Legal Fees and Other Expenses. The Company will reimburse all reasonable
fees and expenses, if any (including, without limitation, legal fees and
expenses), that are incurred by the Executive to enforce this Plan and that
result from a breach of this Plan by the Company. To the extent any such
reimbursement to which the Executive is or may be entitled under this Section
6.1 constitutes a “deferral of compensation” for purposes of Section 409A of the
Code, then, in addition to the foregoing, the following terms and conditions
shall apply: (i) any such reimbursement of an eligible expense shall be paid to
the Executive as soon as administratively practicable after the Executive
submits a valid claim for reimbursement, but in any event no later than the last
day of the taxable year following the taxable year in which the expense was
incurred; (ii) the amount of expenses eligible for reimbursement in one taxable
year shall not affect the expenses eligible for reimbursement in any other
taxable year; and (iii) the right to a reimbursement under this Section 6.1
shall not be subject to liquidation or exchange for another benefit.
 
6.2 Interest. If the Company does not pay any amount due to the Executive under
this Plan within three days after such amount became due and owing, interest
shall accrue on such amount from the date it became due and owing until the date
of payment at an annual rate equal to 200 basis points above the base commercial
lending rate published in The Wall Street Journal in effect from time to time
during the period of such nonpayment.
 
ARTICLE VII
NO SET-OFF OR MITIGATION
 
7.1 No Set-off by Company. The Executive’s right to receive when due the
payments and other benefits provided for under this Plan is absolute,
unconditional and subject to no set-off, counterclaim or legal or equitable
defense. Any claim which the Company may have against the Executive, whether for
a breach of this Plan or otherwise, shall be brought in a separate action or
proceeding and not as part of any action or proceeding brought by the Executive
to enforce any rights against the Company under this Plan.
 
7.2 No Mitigation. The Executive shall not have any duty to mitigate the amounts
payable by the Company under this Plan by seeking new employment following
termination. Except as specifically otherwise provided in this Plan, all amounts
payable pursuant to this Plan shall be paid without reduction regardless of any
amounts of salary, compensation or other amounts which may be paid or payable to
the Executive as the result of the Executive’s employment by another employer.
However, nothing in this Section 7.2 shall affect the provisions of Section 4.3.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
NON-EXCLUSIVITY OF RIGHTS
 
8.1 Waiver of Other Severance Rights. To the extent that payments are made to
the Executive pursuant to Section 4.1 of this Plan, the Executive hereby waives
the right to receive benefits under any plan or agreement of the Company or its
subsidiaries which provides for severance benefits, including any severance
benefits that may be provided for under any employment agreement or payable due
to the termination of any employment agreement.
 
8.2 Other Rights. Except as provided in Section 8.1, this Plan shall not prevent
or limit the Executive’s continuing or future participation in any benefit,
bonus, incentive or other plans provided by the Company or any of its
subsidiaries and for which the Executive may qualify, nor shall this Plan limit
or otherwise affect such rights as the Executive may have under any other
agreements with the Company or any of its subsidiaries. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan
of the Company or any of its subsidiaries and any other payment or benefit
required by law shall be payable in accordance with such plan or applicable law
except as expressly modified by this Plan.
 
ARTICLE IX
MISCELLANEOUS
 
9.1 No Assignment. The Executive’s rights under this Plan may not be assigned or
transferred in whole or in part, except that the personal representative of the
Executive’s estate will receive any amounts payable under this Plan after the
death of the Executive. This Plan shall inure to the benefit of and be
enforceable by the Executive’s legal representatives.
 
9.2 Successors. The rights and obligations of the Company under this Plan will
inure to the benefit of and will be binding upon the successors and assigns of
the Company. Before or upon a Change in Control, the Company shall obtain the
agreement of the surviving or acquiring corporation that it will succeed to the
Company’s rights and obligations under this Plan.
 
9.3 Rights Under the Plan. The right to receive benefits under the Plan will not
give the Executive any proprietary interest in the Company or any of its assets.
Benefits under the Plan will be payable from the general assets of the Company,
and there will be no required funding of amounts that may become payable under
the Plan. The Executive will for all purposes be a general creditor of the
Company. The interest of the Executive under the Plan cannot be assigned,
anticipated, sold, encumbered or pledged and will not be subject to the claims
of the Executive’s creditors.
 
9.4 Release. Notwithstanding anything in this Plan to the contrary, in
consideration for and as a condition to receiving any payments under this Plan,
the Executive must execute a written release in a form provided by the Company.
In addition to any other provisions determined by the Company, the release may
provide that the Executive agrees, for himself or herself and his or her heirs,
representatives, successors and assigns, that the Executive has finally and
permanently separated from employment with the Company, and that he or she
waives, releases and forever discharges the Company from any and all claims,
known or unknown, that he or she has or may have, including but not limited to
those relating to or arising out of his or her employment with the Company and
the termination thereof, including but not limited to any claims of wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, liability in tort, any claims under Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act, the Fair Labor Standards Act, or any other
federal, state or local law relating to employment, employee benefits or the
termination of employment, excepting only any claims to vested retirement
benefits.
 
 
6

--------------------------------------------------------------------------------

 
 
9.5 Notice. For purposes of this Plan, notices and all other communications must
be in writing and are effective when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Executive or his personal representative at his last known address. All notices
to the Company must be directed to the attention of the Corporate Secretary.
Such other addresses may be used as either party may have furnished to the other
in writing. Notices of change of address are effective only upon receipt.
 
9.6 Miscellaneous. The Executive and the Company agree that, effective as of the
execution of this Plan, any prior Change in Control Plan between the Executive
and the Company is null and void. This instrument contains the entire agreement
of the parties. To the extent not governed by federal law, this Plan will be
construed in accordance with the laws of the Commonwealth of Virginia, without
reference to its conflict of laws rules. In addition, the Plan is intended to
comply with Section 409A of the Code or an exemption thereunder and shall be
construed and administered in accordance with Section 409A of the Code.
Notwithstanding any other provision of the Plan, payments provided under the
Plan may only be made upon an event and in a manner that complies with Section
409A of the Code or an applicable exemption. Any payments to be made under the
Plan upon a termination of employment shall only be made upon a "separation from
service" under Section 409A of the Code.  Notwithstanding any other provision of
the Plan, if any payment or benefit provided to an Executive in connection with
his or her termination of employment is determined to constitute "nonqualified
deferred compensation" within the meaning of Section 409A of the Code and the
Executive is determined to be a "specified employee" as defined in Section
409A(a)(2)(b)(i) of the Code, then such payment or benefit shall not be paid
until the first payroll date to occur following the six-month anniversary of
such termination of employment or, if earlier, on the Executive's death.  No
provisions of this Plan may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and the writing is
signed by the Executive and the Company. A waiver of any breach of or compliance
with any provision or condition of this Plan is not a waiver of similar or
dissimilar provisions or conditions. The invalidity or unenforceability of any
provision of this Plan will not affect the validity or enforceability of any
other provision of this Plan, which will remain in full force and effect. This
Plan may be executed in one or more counterparts, all of which will be
considered one and the same agreement.
 
9.7 Tax Withholding. The Company may withhold from any amounts payable under
this Plan any federal, state or local taxes that are required to be withheld
pursuant to any applicable law or regulation.
 
*   *   *


This Plan was approved by the Board of Directors on May 29, 2014, effective as
of March  1,  2014.


*   *   *
 

 
 
7

--------------------------------------------------------------------------------

 


Appendix A


Executive Chairman of the Board
President and Chief Executive Officer
Senior Advisor1
Executive Vice President, Chief Financial Officer and Treasurer
Executive Vice President, Chief Operating Officer
Executive Vice President, Secretary and Chief Legal Counsel
Executive Vice President, Chief Investment Officer
 
 
 

 



--------------------------------------------------------------------------------

1 Notwithstanding anything to the contrary in the Plan, the amount payable to
this Participant pursuant to Section 4.1(a)(iii) shall equal $2.5 million (i.e.,
in lieu of the amount otherwise payable pursuant to the calculation in Section
4.1(a)(iii)).  All other provisions of the Plan remain unchanged with respect to
this Participant.
 
 
8

--------------------------------------------------------------------------------

 